NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         FEB 5 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BALBIR SINGH GILL,                              No.    16-73243

                Petitioner,                     Agency No. A205-934-925

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted November 13, 2018
                            San Francisco, California

Before: FISHER and M. SMITH, Circuit Judges, and BUCKLO,** District Judge.

      Balbir Singh Gill, a native and citizen of India, petitions for review of a

Board of Immigration Appeals (“BIA”) decision adopting and affirming an

immigration judge’s (“IJ”) denial of his application for asylum, withholding of

removal, humanitarian asylum, and protection under the Convention Against


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Elaine E. Bucklo, United States District Judge for the
Northern District of Illinois, sitting by designation.
Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Because the

BIA adopted the IJ’s decision pursuant to Matter of Burbano, 20 I & N Dec. 872

(BIA 1994), and added its own analysis, we review both agency decisions.1 Ali v.

Holder, 637 F.3d 1025, 1028 (9th Cir. 2011). We review questions of law de novo

and questions of fact for whether they are supported by substantial evidence.

Hamazaspyan v. Holder, 590 F.3d 744, 747 (9th Cir. 2009). We deny the petition

for review.

      With respect to Gill’s asylum and withholding of removal claims, substantial

evidence supports the agency’s determination that Gill could safely and reasonably

relocate to one of the Sikh communities outside of Punjab to avoid future

persecution based on his membership in and political activism with the Shiromani

Akali Dal Amritsar Party (“Mann Party”). On appeal, Gill argues that the

government’s proposed area of relocation needed to be more narrowly drawn. We

rejected a similar argument in Singh v. Whitaker, No. 16-70823, 2019 WL 310400,

at *4 (9th Cir. Jan. 24, 2019), and we do so here as well.

      Gill also argues that the agency failed to conduct a sufficiently

individualized analysis of Gill’s claims. We disagree. Unlike Singh v. Whitaker,

where the agency limited its analysis to whether Punjabi police would search for

the petitioner in a new state based on his past political activities, id. at *5, the


      1
              We refer to the BIA and the IJ collectively as “the agency.”

                                            2                                      16-73243
agency here considered whether Gill’s active membership in the Mann Party would

expose him to harm by local authorities or other actors outside of Punjab. Relying

on the government’s country conditions evidence, the agency concluded that a

“low-level” Mann Party member like Gill would not likely face persecution for his

political beliefs in other parts of India. The record does not compel a contrary

conclusion. See Singh v. Holder, 753 F.3d 826, 831 (9th Cir. 2014) (“[I]t is well

established that a decision is supported by substantial evidence despite the

presence of conflicting or ambiguous information in the country reports.” (citations

omitted)).

       The agency’s denial of Gill’s claim for humanitarian asylum is also

supported by substantial evidence. The persecution that Gill endured in Punjab,

though disturbing, does not rise to the level of severity required for humanitarian

relief. See Singh, 2019 WL 310400, at *6. Although the agency’s explanation for

denying this relief is brief, it demonstrates that the agency “heard, considered and

decided” Gill’s claim. Marcu v. I.N.S., 147 F.3d 1078, 1082 (9th Cir. 1998)

(quoting Rodriguez-Matamoros v. I.N.S., 86 F.3d 158, 160 (9th Cir. 1996)).

Nothing more is required.

      Finally, substantial evidence supports the agency’s denial of Gill’s claim for

CAT relief. To be entitled to CAT protection, Gill had to demonstrate that it was

more likely than not that he would be tortured by or with the acquiescence of


                                          3                                    16-73243
government officials if removed to India. Kamalthas v. I.N.S., 251 F.3d 1279, 1282

(9th Cir. 2001). Consistent with its determination that Gill could safely and

reasonably relocate in India, the agency determined that Gill had not met his

burden of showing that it was more likely than not that he would be tortured if he

returned there. See 8 C.F.R. §§ 1208.16(c)(3). The record does not compel a

contrary conclusion, nor does it reveal that the agency ignored evidence relevant to

Gill’s claim.

      PETITION FOR REVIEW DENIED.




                                          4                                     16-73243